DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction Requirement
Applicant’s election with traverse of Species a (Figs 3-6) in the reply filed on 05/17/2022 is acknowledged. It is noted that the reference of Green is the patent number US 4,149,550.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini (EP 2822409 B1) in view of Berger (US 3,774,508), hereinafter referred to as Berger ‘508.
Regarding claim 1, Giannini discloses an aerosol permeation element for use in an aerosol generating article (See ¶ [0001] - [0002]), the aerosol permeation element comprising an aerosol permeable core (See Fig 7, #49) surrounded by a sleeve (See Fig 7, #40), wherein the sleeve comprises linear, axially oriented fibers (See Fig 7, #39) and a core (See Fig 7, #49), wherein the sleeve comprises two or more longitudinal segments formed from the same tow (See Fig 7, #39/#40. See further ¶ [0046] describing that the longitudinal segments are formed from the same tow) and the tow material of the longitudinal segments is bonded together at least along longitudinal edges of the segments to form an integral sleeve (See Figs 3 & 3b illustrating the formed tubular filter formed from the two or more longitudinal segments {#40}. The figures illustrate that the segments are bonded together to form an integral sleeve. See further ¶ [0033]).
	Giannini does not specifically teach that the core comprises expanded, randomly oriented fibers.
	Berger ‘508 teaches a core comprising expanded, randomly oriented fibers (See Fig 1 illustrating that a tow material {#12} moves through an air nozzle {#14} which expands the tow material {#12} such that the material "explodes" into a mass of randomly oriented fibers {#58}. See further col 4, line 49 - col 5, line 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Regarding claim 2, Giannini further discloses wherein the core comprises fibers formed from the same tow as the two or more longitudinal segments (See Fig 7 illustrating that the core {#49} is formed from the same tow {#39} as the sleeve {#40}. See further ¶ [0046]).

Regarding claim 3, Giannini discloses a core surrounded by a sleeve (See fig 7 & ¶ [0046], but does not specifically disclose wherein the tow, from which the sleeve or core or both the sleeve and core, is formed, comprises cellulose acetate or poly lactic acid fibers.
	Berger ‘508 teaches wherein the tow, from which the sleeve or core or both the sleeve and core, is formed, comprises cellulose acetate or poly lactic acid fibers (See col 1, lines 33-50 & col 3, lines 28-53 describing the tow of the core is formed from a cellulose acetate material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Regarding claim 6, Giannini further discloses an aerosol generating article comprising an aerosol permeation element according to claim 1 (See Figs 2, 3b, & 7. See further ¶ [0016] & [0046]).
	

Regarding claim 7, Giannini discloses a method of manufacturing an aerosol permeation element for use in an aerosol generating article (See ¶ [0001] - [0002]), the method comprising:
- forming two or more strips into segments (See Fig 1, #7 & Fig 7, #39 illustrating a tow being formed into three strips. See further ¶ [0046]) surrounding a conveying path (See Fig 1, #8 for the conveying path);
- bringing the segments together into a sleeve former to form a sleeve (See Fig 7 illustrating two segments {#39} being formed into a sleeve. Sleeve shown in Fig 3b); and
- introducing loose fibers between the segments upstream of the sleeve former such that they are compressed between the segments as they are brought together to form an aerosol permeable core within the sleeve (See Fig 7 illustrating that a portion of fibers {#39} are formed into a core {#49} and compressed between the sleeve portions {#39/#40} to form an aerosol permeable core within a sleeve {shown in Fig 3b}. See further ¶ [0046]).
	Giannini does not specifically teach introducing loose fibers between the segments upstream of the sleeve former such that they are drawn therein in a random orientation.
	Berger ‘508 teaches introducing loose fibers between the segments upstream of the sleeve former such that they are drawn therein in a random orientation (See Fig 1 illustrating that a tow material {#12} moves through an air nozzle {#14} which expands the tow material {#12} such that the material "explodes" into a mass of randomly oriented fibers {#58}. See further col 4, line 49 - col 5, line 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Regarding claim 8, Giannini does not specifically teach wherein the introduction of loose fibers comprises generating a turbulent flow of the fibers using a plurality of air jets oriented in different directions toward the inlet.
	Berger ‘508 teaches wherein the introduction of loose fibers comprises generating a turbulent flow of the fibers using a plurality of air jets oriented in different directions toward the inlet (See Fig 1, #50 for compressed air connection. See further Fig 1 illustrating that a tow material {#12} moves through an air nozzle {#14} which expands the tow material {#12} such that the material "explodes" into a mass of randomly oriented fibers {#58}. See further col 4, line 49 - col 5, line 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Regarding claim 9, Giannini further discloses separating a tow into the two or more strips (See Fig 7 illustrating that the tow {Fig 1, #7} is cut into at least three strips {#39}).

Regarding claim 10, Giannini further discloses passing the strips over a guide (See Fig 7, #31), toward each other and into the sleeve former (Fig 7, #5) downstream of the guide (See Fig 7 illustrating that the sleeve former is downstream of the guides {#31}) such that the segments are substantially part-conical between the guide and the sleeve former (See Fig 7, #40 illustrating that the segments are part-conical between the guide and the sleeve former. See further ¶ [0032] describing that the segments are formed into a "substantially cylindrical cord"), drawing the segments together into the sleeve former and causing the tow material of the segments to bond together by applying a plasticizer, or heat, or pressure, or any combination thereof, within the sleeve former to form an integral sleeve (See ¶ [0034]).

Regarding claim 11, Giannini does not specifically teach fragmenting a further strip formed from a tow to produce the loose fibers prior to their introduction between the segments.
	Berger ‘508 teaches fragmenting a further strip formed from a tow to produce the loose fibers prior to their introduction between the segments (See Fig 1 illustrating that a tow material {#12} moves through an air nozzle {#14} which expands the tow material {#12} such that the material "explodes" into a mass of randomly oriented fibers {#58}. See further col 4, line 49 - col 5, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Regarding claim 13, Giannini further discloses separating a tow into at least three strips comprising the two or more strips and the further strip (See Fig 7 illustrating that the tow {Fig 1, #7} is cut into at least three strips {#39}).

Regarding claim 14, Giannini does not specifically teach a method of manufacturing an aerosol generating article comprising manufacturing an aerosol permeation element using a method according to claim 7 and combining the aerosol permeation element with a tobacco containing rod.
	Berger ‘508 teaches a method of manufacturing an aerosol generating article comprising manufacturing an aerosol permeation element using a method according to claim 7 and combining the aerosol permeation element with a tobacco containing rod (See Fig 6, #82/84 illustrating a tobacco rod connected to an aerosol generating article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Regarding claim 15, Giannini further discloses an aerosol permeation element for use in an aerosol generating article, manufactured by the method of claim 7 (See Figs 2, 3b, & 7. See further ¶ [0016] & [0046]).

Regarding claim 16, Giannini discloses a core surrounded by a sleeve (See fig 7 & ¶ [0046], but does not specifically disclose wherein the tow, from which the sleeve or core or both the sleeve and core, is formed, comprises cellulose acetate or poly lactic acid fibers.
	Berger ‘508 teaches wherein the tow, from which the sleeve or core or both the sleeve and core, is formed, comprises cellulose acetate or poly lactic acid fibers (See col 1, lines 33-50 & col 3, lines 28-53 describing the tow of the core is formed from a cellulose acetate material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini to incorporate the teachings of Berger ‘508 to include an air jet to randomly orient the tow fibers into an expanded mass with the motivation of providing a filter core that comprises a high surface area material, as recognized by Berger ‘508 in the abstract and col 1, line 51 – col 2, line 27.

Claims 4-5 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini in view of Berger ‘508, and in further view of Berger (GB 2113068 A), hereinafter referred to as Berger ‘068.
Regarding claim 4, Giannini in view of Berger ‘508 teaches a sleeve surrounding a core, but does not specifically teach wherein the sleeve comprises a wall thickness of between 0.5 millimeters and 3 millimeters.
	Berger ‘068 teaches wherein the sleeve comprises a wall thickness of between 0.5 millimeters and 3 millimeters (See Pg. 8, lines 15-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini in view of Berger ‘508 to incorporate the teachings of Berger ‘068 to include a sleeve of a specific thickness with the motivation of providing a sleeve with sufficient thickness to contain the core without experiencing structural failure.

Regarding claim 5, Giannini in view of Berger ‘508 teaches a sleeve surrounding a core, but does not specifically teach wherein the core comprises a diameter of between 2 millimeters and 8 millimeters.
	Berger ‘068 teaches wherein the core comprises a diameter of between 2 millimeters and 8 millimeters (See Pg. 8, lines 14-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini in view of Berger ‘508 to incorporate the teachings of Berger ‘068 to include a core of a specific thickness with the motivation of providing a core with sufficient thickness to ensure the sufficient capture of particulates during use of the smoking article.

Regarding claim 17, Giannini in view of Berger ‘508 teaches a sleeve surrounding a core, but does not specifically teach wherein the sleeve comprises a wall thickness of between 0.5 millimeters and 3 millimeters.
	Berger ‘068 teaches wherein the sleeve comprises a wall thickness of between 0.5 millimeters and 3 millimeters (See Pg. 8, lines 15-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini in view of Berger ‘508 to incorporate the teachings of Berger ‘068 to include a sleeve of a specific thickness with the motivation of providing a sleeve with sufficient thickness to contain the core without experiencing structural failure.

Regarding claim 18, Giannini in view of Berger ‘508 teaches a sleeve surrounding a core, but does not specifically teach wherein the core comprises a diameter of between 2 millimeters and 8 millimeters.
	Berger ‘068 teaches wherein the core comprises a diameter of between 2 millimeters and 8 millimeters (See Pg. 8, lines 14-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini in view of Berger ‘508 to incorporate the teachings of Berger ‘068 to include a core of a specific thickness with the motivation of providing a core with sufficient thickness to ensure the sufficient capture of particulates during use of the smoking article.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giannini in view of Berger ‘508, and in further view of Yang (US 8,534,294 B2).
Regarding claim 12, Giannini in view of Berger ‘508 teaches forming an aerosol filter by forming a core positioned between two longitudinal pieces, but does not specifically teach fragmenting the further strip comprises passing the further strip between a set of crimping rollers which stretch and slit the further strip into the loose fibers.
	Yang teaches wherein fragmenting the further strip comprises passing the further strip between a set of crimping rollers (See Fig 6, #150) which stretch and slit the further strip into the loose fibers (See col 8 line 57 - col 9, line 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giannini in view of Berger ‘508 to incorporate the teachings of Yang to include the use of crimping rollers to stretch and slit the further strip into loose fibers with the motivation of providing a structure which forms the fibers into a “lofty porous network” which provide “efficient filtering, suitable pressure drop and compact size,” as recognized by Yang in col 9, lines 10-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731